                 Case 2:19-cv-00828-JCC Document 7 Filed 07/09/19 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MARATHON FUNDING SERVICES INC.,
     et al.,
 9                                                          Case No. C19-828 JCC
                                Plaintiffs,
10                                                          ORDER TO SHOW CAUSE
            v.
11
     LOUIS J. BERG, et al.,
12                              Defendants.

13

14          This matter comes before the Court upon Plaintiff Robert Crawford’s application to

15   proceed in forma pauperis (“IFP”) in the above-entitled action. (Dkt. # 1.) Plaintiff, proceeding

16   pro se, filed a proposed complaint and his IFP application on May 29, 2019. (Id.) On May 31,

17   2019, the Clerk sent Plaintiff a letter notifying him of multiple deficiencies with his IFP

18   application. (Dkt. # 2.) Specifically, the Clerk notified Plaintiff that his application is incomplete

19   because he did not answer all the questions on the application. (Id.) The Clerk also noted that

20   pursuant to LCR 3(c)(3), each Plaintiff must file an IFP application, and only Mr. Crawford

21   submitted an application in this matter. (Id.). The Clerk further noted that only Mr. Crawford

22   signed the complaint. (Id.) The Clerk advised Plaintiff that if he did not correct these deficiencies

23   by July 1, 2019, this action may be subject to dismissal. (Id.)




     ORDER TO SHOW CAUSE - 1
                Case 2:19-cv-00828-JCC Document 7 Filed 07/09/19 Page 2 of 2



 1           On July 1, 2019, attorney Jonathan Grindell appeared in this matter. Although he

 2   properly signed and filed a proposed complaint, thereby curing the complaint’s deficiency, he

 3   failed to submit an amended IFP application on behalf of Mr. Crawford, submit IFP applications

 4   for the other Plaintiffs in this matter, or pay the filing fee. (Dkt. # 6.) To date, Mr. Crawford has

 5   not responded to the Clerk’s letter, has not filed a corrected IFP application, and has not paid the

 6   filing fee. Further, the other Plaintiffs in this matter have not submitted IFP applications or paid

 7   the filing fee.

 8           Accordingly, Plaintiffs are ordered to show cause why this case should not be dismissed

 9   for failure to correct the IFP deficiencies or pay the requisite filing fee. If Plaintiffs fail to do so

10   by July 16, 2019, the Court will recommend that this action be dismissed.

11           Dated this 9th day of July, 2019.

12


                                                              A
13

14                                                            MICHELLE L. PETERSON
                                                              United States Magistrate Judge
15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
